TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 21, 2018



                                       NO. 03-17-00298-CV


                    Warren Chevrolet, Inc., d/b/a Green Family Chevrolet,
                         f/k/a Green Chevrolet Chrysler, Appellant

                                                  v.

                                  Talam Jamal Qatato, Appellee


            APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
                 BEFORE JUSTICES PURYEAR, GOODWIN, AND TOTH
               REVERSED AND RENDERED—OPINION BY JUSTICE TOTH



This is an appeal from the order signed by the district court on April 19, 2017. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s order. Therefore, the Court reverses the district court’s order denying Green Chevrolet’s

special appearance and renders judgment dismissing the case for want of jurisdiction. The

appellee shall pay all costs relating to this appeal, both in this Court and in the court below.